 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CARL ECKSTROM,                                    No. 2:16-cv-0275 KJM AC P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    JEFFREY BEARD, et al.,
15                       Defendants.
16

17          I.      Introduction

18          Plaintiff is a state prisoner incarcerated at the California Health Care Facility (CHCF) in

19   Stockton, under the authority of the California Department of Corrections and Rehabilitation

20   (CDCR). Plaintiff proceeds pro se and in forma pauperis with a First Amended Complaint (FAC)

21   filed July 5, 2018, pursuant to 42 U.S.C. § 1983, which the court now screens pursuant to 28

22   U.S.C. § 1915A. This action is referred to the undersigned United States Magistrate Judge

23   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(c). For the reasons set forth below, the

24   undersigned recommends the dismissal of this case without further leave to amend.

25          II.     Legal Standards for Screening Prisoner Civil Rights Complaint

26          The court is required to screen complaints brought by prisoners seeking relief against a

27   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

28   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
                                                       1
 1   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
 2   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).
 3   A claim is legally frivolous when it lacks an arguable basis either in law or in fact. Neitzke v.
 4   Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th Cir.
 5   1984).
 6            Rule 8 of the Federal Rules of Civil Procedure “requires only ‘a short and plain statement
 7   of the claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair
 8   notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic Corp. v.
 9   Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
10   “[T]he pleading standard Rule 8 announces does not require ‘detailed factual allegations,’ but it
11   demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v.
12   Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly at 555). To survive dismissal for failure to
13   state a claim, “a complaint must contain sufficient factual matter, accepted as true, to “state a
14   claim to relief that is plausible on its face.’” Iqbal at 678 (quoting Twombly at 570). “A claim
15   has facial plausibility when the plaintiff pleads factual content that allows the court to draw the
16   reasonable inference that the defendant is liable for the misconduct alleged. The plausibility
17   standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility
18   that a defendant has acted unlawfully.” Id. (citing Twombly at 556). “Where a complaint pleads
19   facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between
20   possibility and plausibility of “entitlement to relief.”’” Id. (quoting Twombly at 557).
21            “A document filed pro se is ‘to be liberally construed,’ and ‘a pro se complaint, however
22   inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by
23   lawyers.’” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97,
24   106 (1976) (internal quotation marks omitted)). See also Fed. R. Civ. P. 8(e) (“Pleadings shall be
25   so construed as to do justice.”). Additionally, a pro se litigant is entitled to notice of the
26   deficiencies in the complaint and an opportunity to amend, unless the complaint’s deficiencies
27   cannot be cured by amendment. See Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987).
28   ////
                                                         2
 1          III.    Dismissal of Plaintiff’s Original Complaint
 2          In findings and recommendations filed May 2, 2018, and order filed June 12, 2018, this
 3   court screened and dismissed plaintiff’s original complaint with leave to file an amended
 4   complaint. See ECF Nos. 22, 27. The court recounted the allegations of the original complaint as
 5   follows:
 6                  The complaint challenges the quality of mental health care plaintiff
                    is receiving at CHCF and the refusal of the California Board of Parole
 7                  Hearings (BPH) to transfer plaintiff to a treatment program within
                    the California Department of Mental Health (DMH). Plaintiff
 8                  describes a “Catch 22” in which the BPH, in 2006 and 2013, denied
                    plaintiff parole (and, apparently, transfer to DMH), in deference to
 9                  the assessments of Drs. Sargent, Oyeyemi and Sahni that plaintiff
                    continues to require an intensive and structured therapeutic
10                  environment that plaintiff asserts he is not receiving within CDCR. .
                    . . Plaintiff identifies [several] alleged inadequacies in the mental
11                  health treatment he receives within CDCR . . . .
12                  The complaint alleges that the BPH improperly relied on submitted
                    psychological assessments to conclude that plaintiff’s underlying
13                  crimes [four related murders in 1973, when plaintiff was 23] were
                    the product of his mental illness, and thus indicative of his ongoing
14                  mental illness, despite the jury rejecting plaintiff’s diminished
                    capacity defense at trial. Plaintiff contends that, as a matter of due
15                  process, the BPH should rely on the findings of the jury or reconvene
                    a parole reconsideration hearing that includes the live testimony of
16                  witnesses and a six-person jury to reach new and accurate findings
                    concerning plaintiff’s mental condition and entitlement to parole.
17
                    The complaint identifies [only] two claims [both] for prospective
18                  injunctive relief: (1) transfer of plaintiff to DMH; and (2) a new
                    parole hearing. The complaint names two defendants: former CDCR
19                  Secretary Jeffrey Beard, and BPH Executive Officer Jennifer
                    Shaffer. . . .
20
                    Plaintiff references a prior habeas petition he filed in the Central
21                  District of California, which included the same claims and was
                    dismissed on December 13, 2013. See Eckstrom v. Valenzuela, Case
22                  No. SA CV 13-990-TJH (AS), see ECF Nos. 26, 30, 31. The Central
                    District found plaintiff’s first claim – that he was “not receiving
23                  proper mental health care and requests a transfer to a state mental
                    hospital” – noncognizable in habeas but stated that it may be
24                  cognizable under 42 U.S.C. § 1983. The court also found that
                    plaintiff’s second claim – challenging the BPH’s decision denying
25                  plaintiff parole – failed to state a procedural due process claim.
26   ECF No. 22 at 3-4. Upon screening, the court found that neither claim was cognizable because
27   prisoners have no constitutional right (1) to placement in a particular facility, id. at 5-6 (citations
28   omitted), or (2) to challenge the decision of the BPH provided certain procedural requirements
                                                         3
 1   were met, id. at 7-8 (citations omitted). The court dismissed both claims and both defendants.
 2   See ECF No. 27 at 2.
 3          Nevertheless, the court granted plaintiff leave to file an amended complaint to attempt to
 4   state a cognizable claim for deliberate indifference to his serious mental health needs. The court
 5   set forth the applicable legal standards and emphasized that “to properly state a cognizable claim,
 6   plaintiff must identify specific providers whose direct personal care of plaintiff has allegedly been
 7   constitutionally inadequate.” ECF No. 22 at 6. The court cautioned that “[t]he subjective nature
 8   of this inquiry requires that a claim for deliberate indifference be directed to the challenged
 9   conduct of a specific defendant or defendants.” Id.
10          IV.     Screening of Plaintiff’s First Amended Complaint (FAC)
11          Pursuant to 28 U.S.C. § 1915A, the court now screens plaintiff’s FAC filed July 5, 2018.
12   See ECF No. 31 (49 pages). For present purposes, this screening includes plaintiff’s
13   “Memorandum in Support of Exhibits” to the FAC, ECF No. 36 (139 pages), which was filed
14   with the court’s permission, ECF No. 35.
15          The FAC identifies fifteen defendants, including the defendants previously dismissed
16   from this action with prejudice (the CDCR Secretary1 and BPH Executive Officer Shaffer). The
17   remaining defendants are two other BPH commissioners, the CHCF Warden, Director of the
18   California Correctional Health Care Services, and various mental health professionals and
19   supervisors at CHCF and the California Medical Facility (CMF), where plaintiff was previously
20   incarcerated. See ECF No. 31 at 1-4.
21          The FAC identifies three putative claims: (1) deliberate indifference to plaintiff’s serious
22   mental health needs (framed as “Right under Eighth Amendment U.S. Constitution to adequate
23   needed psychiatric treatment of major mental illness”), see ECF No. 31 at 6-20, ECF No. 31-1 at
24   10-6; (2) violation of plaintiff’s procedural due process rights by the Board of Parole Hearings,
25   see ECF No. 31 at 21-3, ECF No. 31-1 at 17; and (3) violation of plaintiff’s Sixth and Fourteenth
26   Amendment rights “to a six-man jury of citizens to determine elements of the offense” when the
27
     1
      Former CDCR Secretary Beard was dismissed; plaintiff now names current CDCR Secretary
28   Kernan on the same grounds.
                                                4
 1   BPH “anew determin[ed] [the] elements of my offense,” see ECF No. 31 at 23-4, ECF No. 31-1
 2   at 18.
 3            The court addresses these matters in reverse order. Plaintiff’s Claim Three (claim two in
 4   the original complaint) is dismissed for the reasons previously identified by this court. See ECF
 5   No. 22 at 7-8. While framed as a vehicle for asserting alleged procedural irregularities in the
 6   BPH hearing and decision, Claim Two is no more than a restatement of Claim Three. It, too, is
 7   dismissed for the reasons previously stated by the court. Id.
 8            Plaintiff’s Claim One (like the first claim in his original complaint) is broadly premised on
 9   plaintiff’s dissatisfaction with the quality of his mental health treatment within CDCR, his request
10   for transfer to the DMH, and his contention that the BPH’s refusal to grant plaintiff parole is
11   based on the unavailability of adequate treatment within CDCR, which plaintiff characterizes as a
12   “Catch 22.” For the reasons previously stated by this court, plaintiff’s request for transfer to the
13   DMH2 and his challenge to the BPH’s substantive decisions do not state cognizable federal
14   claims. The court has carefully reviewed plaintiff’s allegations in support of this claim in the
15   attempt to identify any cognizable deliberate indifference claim against a specific defendant
16   within the parameters previously set forth by the court. See ECF No. 22 at 6. However, the
17   undersigned finds plaintiff’s wide-ranging allegations insufficient to state a cognizable Eighth
18   Amendment claim against any of the variously identified mental health professionals and
19   supervisors at CHCF and CMF.
20            The court next addresses plaintiff’s broader “Catch 22” claim that his mental health care
21   within CDCR is constitutionally defective because it fails to provide him with sufficiently
22   adequate treatment to obtain the approval of the BPH for plaintiff’s conditional release. Plaintiff
23   alleges that he “suffers mental anguish of being denied parole year after year based on his not
24   receiving adequate psychiatric care and then being blamed for the lack of care.” ECF No. 31-1 at
25   15.
26
     2
27     Review of plaintiff’s many exhibits demonstrates that he was in fact previously treated through
     the Department of State Hospitals, specifically, at Atascadero State Hospital, from 1979 to 1987
28   and 1993-95. See ECF No. 36 at 94.
                                                        5
 1           A similar claim was rejected by other judges of this district in Anderson v. Kernan et al.,
 2   Case No. 1:16-cv-00369 LJO BAM (PC). See id., ECF Nos. 19, 26. Anderson claimed in
 3   pertinent part that he could not lower his risk score, rendering him eligible for parole, because
 4   CDCR did not provide the requisite treatment. He alleged “that the state is prolonging his
 5   sentence by impeding his ability to qualify for parole and he will not be able to the meet the
 6   criteria of the BPH panel for the next hearing or any other hearing because he cannot show
 7   evidence that he participated in the required programs, groups, therapy, treatment and education.”
 8   Andersen v. Kernan, 2017 WL 5608089, at *2, 2017 U.S. Dist. LEXIS 192911, at *5 (E.D. Cal.
 9   Nov. 21, 2017), subsequently aff’d, 735 Fed. Appx. 463 (9th Cir. 2018).
10           The district court in Anderson ruled as follows: (1) “prisoners have no liberty interest in
11   rehabilitative programs arising directly from the Constitution” (citing Moddy v. Daggett, 429
12   U.S. 78, 88 n.9 (1976), and Rizzo v. Dawson, 778 F.2d 527, 531 (9th Cir. 1985)), or “for
13   purposes of parole [because] . . . participation is not statutorily required for parole suitability”
14   (citing “Cal. Code Regs tit. 15, § 2281 (programming only one of several factors to be considered
15   when determining suitability for parole”); (2) prisoners have no “liberty interest in parole arising
16   from the Constitution” provided the denial of parole meets minimal procedural requirements, viz.,
17   the prisoner was present at the hearing, had an opportunity to be heard, and was provided a
18   statement of reasons for the BPH’s decision (citing Swarthout v. Cooke, 562 U.S. 216 (2011));
19   (3) the claim that “the State has failed to provide affirmative assistance in meeting BPH’s criteria
20   for early release” does not state a substantive due process violation because the challenged
21   conduct is not “arbitrary, or shock the conscience and violate the decencies of civilized conduct”
22   (citing County of Sacramento v. Lewis, 523 U.S. 833, 846-47 (1998)); and (4) the claim also fails
23   to demonstrate cruel and usual punishment because “deprivation of rehabilitation and educational
24   programs does not violate the Eighth Amendment” (citing Rhodes v. Chapman, 452 U.S. 337,
25   348 (1981)). See Andersen, 2017 WL 5608089, at *2-4, 2017 U.S. Dist. LEXIS 192911, at *5-
26   12.3
27
     3
       The Ninth Circuit Court of Appeals recently affirmed this decision, by written memorandum
28   setting forth reasoning and authority consistent with that of the district court. See Anderson v.
                                                       6
 1            The undersigned agrees with the reasoning of Anderson, and finds that the authorities
 2   cited therein demonstrate that plaintiff ‘s “Catch 22” theory fails to state a cognizable federal
 3   claim.
 4            Finally, the court notes that plaintiff’s reliance on Coleman v. Brown, Case No. 2:90-cv-
 5   0520 KJM DB P (E.D. Cal.) is misplaced. Plaintiff appears to be member of the Coleman
 6   plaintiff class (“all inmates with serious mental disorders who are now or will in the future be
 7   confined within the California Department of Corrections”). See id., ECF No. 109 at 4-5. Such
 8   membership precludes “[i]ndividual suits for injunctive and equitable relief from alleged
 9   unconstitutional prison conditions that are the subject of [the] existing class action.” Jones v.
10   Vail, 2012 WL 1988291, at *3, 2012 U.S. Dist. LEXIS 77187, at *7-8 (S.D. Cal. 2012) (citations
11   and internal quotation marks omitted); accord, Dominguez v. Department of Mental Health, 2012
12   WL 4468441, at *5-6, 2012 U.S. Dist. LEXIS 138637, at *14-8 (E.D. Cal. 2012). Conversely, to
13   obtain individual equitable relief on a matter that is not encompassed by Coleman, the challenged
14   matter must present a cognizable federal claim. Plaintiff’s reliance on Coleman does not render
15   cognizable his otherwise noncognizable claims.
16            V.     Dismissal Without Leave to Amend
17            For the foregoing reasons, the court finds that plaintiff has failed to state a claim in his
18   proposed FAC, ECF No. 31, or his supporting memorandum, ECF No. 36. The court is
19   persuaded that plaintiff is unable to allege any facts, based upon the circumstances he challenges,
20   that would state a cognizable federal claim and, thus, that further amendment in this case would
21   be futile. “A district court may deny leave to amend when amendment would be futile.”
22   Hartmann v. CDCR, 707 F.3d 1114, 1130 (9th Cir. 2013); accord Lopez v. Smith, 203 F.3d 1122,
23   1129 (9th Cir. 2000) (“Courts are not required to grant leave to amend if a complaint lacks merit
24   entirely.”). Therefore, the undersigned will recommend the dismissal of this case in its entirety
25   without further leave to amend.
26   ////
27

28   Kernan, 735 Fed. Appx. 463 (9th Cir. Aug. 23, 2018).
                                                     7
 1          VI.     Conclusion
 2          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without
 3   further leave to amend for failure to state a cognizable federal claim.
 4          These findings and recommendations are submitted to the United States District Judge
 5   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)
 6   days after being served with these findings and recommendations, plaintiff may file written
 7   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 8   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the
 9   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
10   F.2d 1153 (9th Cir. 1991).
11   DATED: December 4, 2018
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        8
